Title: The Comte de Vergennes to John Adams: A Translation, 21 February 1779
From: Vergennes, Charles Gravier, Comte de
To: Adams, John


      
       Versailles, 21 February 1779
      
      I have received, sir, the letter that you did me the honor to write me the 16th of this month. Although in the future you will be without of­ficial status in France, rest assured that the esteem and consideration you justly earned has not in any way diminished, and I flatter myself, sir, that you will not deprive me of the pleasure of communicating this to you in person and being, at the same time, the bearer of the feelings of good will with which the King honors you. These are the results of the special satisfaction His Majesty has derived from the wise conduct that you have held to throughout the tenure of your commission, as well as from the zeal with which you have constantly furthered the cause of your nation, while strengthening the alliance that ties it to His Majesty.
      I have the honor to be very sincerely, Sir, your very humble and very obedient servant
      
       Vergennes
      
     